Title: To James Madison from James Monroe, 16 November 1803
From: Monroe, James
To: Madison, James



No. 17.
Sir
London November 16th. 1803.
Within a few days past I have received your letters of the 29. of July, the first addressed to Mr. Livingston & myself, the second to me singly, with seperate letters to him & Mr. Pinckney, & also your letter to me of the 29. of september. These are the only communications that I have recd. from you since my arrival in this country. The letters to Mr. Livingston & Mr. Pinckney shall be immediately forwarded to them. Your last letter to me I have decyphered; the first is not yet finished. Being yet alone, Mr. Purviance not having not joined me, and other business pressing me, will probably put it out of my power to do it before this is forwarded, tho’ I perceive by the last letter that it is not very material at this moment, since its contents are applicable to our interests in another quarter. I see very clearly the propriety of the injunction not to proceed to Spain till I receive the further order of the President so to do. I could not pursue the object depending with that power, with advantage, till the affair with France is completely adjusted, & the assurance of h⟨er⟩ government given to support the negotiation. There seems also to be a propriety in my remai⟨n⟩ing here steadily some months longer to give this government a suitable impression of th⟨e⟩ just views & correct policy of our own. If I pa⟨ss⟩ over to the continent at this time or shortly i⟨t⟩ might excite suspicions here, which could no⟨t⟩ be advantagious to us with this government, whose situation makes it alive to every incident of the kind. It is also possible that circumstances may occur, after our treaty with Fran⟨ce⟩ is known to invite explanations on topicks connected with it that may be necessary and useful. I flatter myself that by the Spring ou⟨r⟩ affairs will stand with both these powers, on that amicable footing, that each will chearf⟨ul⟩ly instruct its minister at Madrid to give what aid he can in support of our pretentio⟨ns⟩ with the court of Spain. The interval wil⟨l⟩ enable you to decide with greater satisfacti⟨on⟩ whether, and when I ought to proceed ther⟨e⟩ and what ought to be the precise objects a⟨nd⟩ conditions of any treaty which might be for⟨med⟩ with that power.
Since my last I have conferred with Mr. Addington & Mr. Yorke generally on the subject of our relations with this country, on which occasions I have endeavord to impress them with just sentiments of the amicable policy of our govt. towards G. Britain. I have gone into no particulars, such as the conditions on which our treaty ought to be renewed, whether it is considered as expiring with reference to the preliminary or definintive [sic] articles of the late treaty of peace, or indeed any other precise objec⟨t⟩ of the kind. I expressed the desire of our government to be, to preserve by a fair & impartial conduct towards this & other powers, perpetual peace & amity with this nation. I assured them that that relation would never be disturbed by any improper act on our part; & while I acknowledged in suitable terms the general conduct of his Majesty’s government towards the UStates as being amicable & satisfa⟨c⟩tory, I took occasion to intimate that some outrages had been committed by the impressme⟨nt⟩ of our seamen, which I was persuaded the go⟨v⟩ernment would see the propriety of enquiring into, & would give such orders as would prevent the repetition of. Those gentlemen assured m⟨e⟩ that thier government was disposed to do everything in its power to satisfy our just claims ⟨in⟩ that & every other respect. I am assured thro’ an⟨o⟩ther channel that orders have been issued fr⟨om⟩ the Admiralty in conformity with the sentim⟨ents⟩ which they thus expressed.
You will observe by the papers which acco⟨m⟩pany this that it is reported here that a negotiation is depending between the UStates & G: Britain for the renewal of the treaty of commerce of 1794. which is represented to be conducted in a high tone on my part. This report has produc’d much sensation in the commercial world, and furnishes proof that any collision with us, would be deemed a real misfortune to the nation at this epoch. I have taken no notice of it, otherwise than by remarking that nothing had ever passed between this govt. and m⟨y⟩self, that was not on both sides, of the most friendly & conciliating nature; and that I was persuade⟨d⟩ nothing would occur to disturb the harmony & good understanding subsisting between the two powers. I am Sir with great respect & esteem your Very obt. servant
Jas. Monroe
 

   
   RC (DNA: RG 59, DD, Great Britain, vol. 12); letterbook copy (DLC: Monroe Papers). RC docketed by Wagner as received 20 Feb. 1804.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:238–40, 240–44, 236–37, 245–46.



   
   Monroe referred to JM’s second letter of 29 Sept. (ibid., 5:471).



   
   Letterbook copy has “yet” here.



   
   Monroe to JM, 22 Oct. 1803 (ibid., 5:562–64).



   
   Charles Philip Yorke (1764–1834) had been secretary at war under Addington from 1801 until August 1803, when he was named home secretary. He served in the latter position until the return of Pitt’s ministry in May 1804 (Thorne, History of Parliament, 5:665, 667–68).



   
   On 12 Nov. 1803 the London Courier, and Evening Gazette reported that “The American Government is said to hold the most lofty and menacing language respecting their just pretensions” in the treaty negotiations and that Monroe was supposed to have received instructions to press the point of U.S. trade with the British East and West Indies “with every possible urgency.” On 14 Nov. 1803 the London Morning Herald also reported that the Americans were contending their points “In very high language.”


